Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 1 of 11 PageID: 372




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  JAMES AND CYNTHIA GROVES (h/w)
                                                           DOCKET NO.: 18-cv-13005
  187 Beckner Road
  Pearisburg, VA 24134
                                                                 CIVIL ACTION
                       Plaintiffs,
                                                         THIRD-PARTY COMPLAINT
  vs.                                                     JURY TRIAL DEMANDED
  Walmart Stores, Inc.
  702 S.W. 8th St.
  Bentonville, AR 72716


                   Defendant
  _____________________________________

  Walmart Stores East, L.P.

                       Third-Party Plaintiff

                        vs.

  HH Technologies, Inc., the Cincinnati
  Insurance Company, ABC Corporations 1-
  5 (fictitiously named business entities), XYZ
  Companies 1-5 (fictitiously named business
  entities), JOHN DOES 1-5 (fictitiously
  named individuals), LMN Insurance
  Companies 1-5 (fictitiously named business
  entities)

                      Third-Party Defendants



           THIRD PARTY COMPLAINT AND DEMAND FOR A JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 14(a)(1), Defendant/Third Party Plaintiff

 Walmart Stores East, L.P. (i/p/a Walmart Stores, Inc.) (“Walmart”) files its Third-Party Complaint
 Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 2 of 11 PageID: 373




  against Third-Party Defendant, HH Technologies, Inc. (“HH Technologies”) and alleges as

  follows:

                                         INTRODUCTION:

1. On or around August 20, 2018 the Plaintiffs, James and Cynthia Groves (“Groves” or “Plaintiff”)

    filed a Complaint against the Defendant, Walmart Stores East, L.P. (“Walmart”) on two counts:

    (1) negligence and (2) loss of consortium, and alleged that Groves sustained personal injuries on

    August 8, 2017 after he fell from a ladder while installing Roll-Seal doors at the Walmart located

    at Branchburg, New Jersey.

2. Walmart brings this present action against Third-Party Defendant HH Technologies, Inc. for

    common law indemnification, breach of covenant to procure insurance, breach of contract,

    negligence, and the New Jersey Joint Tortfeasors Act against HH Technologies, Inc. Walmart

    also brings this present action for declaration of insurance coverage and indemnity, and breach

    of contract against the Cincinnati Insurance Company.

                                              PARTIES:

3. Plaintiffs James and Cynthia Groves are citizens and residents of the Commonwealth of Virginia

    and reside at 187 Beckner Road, Perisburg, Virginia 24134.

4. Defendant Walmart Stores East, L.P. operated a retail store located at Branchburg, New Jersey.

   Walmart Stores East, L.P. is a Delaware Limited Partnership, of which WSE Management, LLC,

   a Delaware Limited Liability Company, is the general partner, and WSE Investment, LLC, a

   Delaware Limited Liability Company, is the limited partner.          The sole member of WSE

   Management, LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC, an Arkansas

   Limited Liability Holding Company with its principal place of business located in the State of
     Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 3 of 11 PageID: 374




      Arkansas. Walmart, Inc. is a corporation organized and existing under the laws of the State of

      Delaware with a principal place of business in Bentonville, Arkansas.

5. HH Technologies is a domestic Alabama corporation with its principal place of business located

      at 1733 County Road 68, Bremen Alabama 35033-4014.

6. The Cincinnati Insurance Company, and its parent, Cincinnati Financial Corporation, is an Ohio

      domestic corporation with its principal place of business at 6200 S. Gilmore Road, Fairfield, Ohio

      45014-5141.

                                     JURISDICTION AND VENUE:

7. The Court has subject matter jurisdiction over Walmart’s third-party claims pursuant to 28 U.S.C.

      § 1332 because Walmart is diverse in citizenship from HH Technologies and more than $75,000,

      exclusive of interest and costs, is in controversy because Plaintiffs James and Cynthia Groves

      (“Plaintiff” or “Groves”) seeks in excess of $75,000, exclusive of interest and costs, from

      Walmart. This Court also has supplemental jurisdiction over Walmart’s third-party claims

      pursuant to 28 U.S.C. § 1367(a) because the claims are based on the same nucleus of operative

      facts as Plaintiff’s claims.

8.    HH Technologies, Inc. consented to waive any objections or defenses to personal jurisdiction by

      contractual agreement (the MSA).

9.    Upon information and belief, HH Technologies was authorized to do business in the State of New

      Jersey and with specific reference to the events alleged by Plaintiff, were conducting business in

      the state of New Jersey at all times relevant thereto.

10. HH Technologies is also subject to personal jurisdiction in this Court by virtue of the New Jersey

      long-arm statute.
   Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 4 of 11 PageID: 375




11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

    events or omissions giving rise to the claim occurred in this district and HH Technologies is subject

    to personal jurisdiction in this district.

                                        FACTUAL ALLEGATIONS

12. On or about April 18, 2016, Walmart and HH Technologies entered into a Master Service

    Agreement (the “MSA”).

13. The MSA contained an “indemnification” provision, wherein HH Technologies promised to

    indemnify Walmart from any lawsuits, claims, liabilities, etc., including attorneys’ fees and court

    costs, arising out of any actual or alleged death or personal injury.

14. The MSA contained an “insurance” provision, wherein HH Technologies promised to maintain

    Commercial General Liability insurance in the amount of $1,000,000 per occurrence and

    $2,000,000 in aggregate.

15. The MSA contained a “subcontractors” provision, wherein HH Technologies promised to defend

    and indemnify Walmart against any liability resulting from a subcontractor’s performance under

    the MSA, regardless whether Walmart authorized the use of the subcontractor.

16. On or around August 8, 2017 HH Technologies subcontracted T.D. Greenhouse Construction,

    Plaintiff James Groves’ employer, to install Roll-Seal brand doors manufactured by HH

    Technologies at the Walmart located in Branchburg, New Jersey.

17. On or around August 8, 2017 James Groves allegedly sustained personal injuries while installing

    said Roll-Seal doors.

18. Plaintiff filed a Complaint against Walmart, alleging that Groves’ injuries were the result of

    Walmart’s negligence.
      Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 5 of 11 PageID: 376




19. To the extent that Plaintiff seeks to hold Walmart liable for Groves’ injuries, Walmart seeks

       common law indemnification from HH Technologies pursuant to the MSA (and any insurance

       policies required to be in effect, as per the terms of the MSA).

20. All conditions precedent to the bringing of this action have been satisfied by Walmart.

                             COUNT I: COMMON LAW INDEMNIFICATION

21.    Walmart re-alleges the allegations set forth in paragraphs 1 through 20, as if fully set forth herein.

       For purposes of all Counts herein, “Walmart” shall refer not only to Walmart Stores East, L.P., but

       also its parent corporations, subsidiaries, affiliates, and divisions.

22.    Walmart is without fault in causing Plaintiff’s alleged injuries.

23.    In the event that any liability is assessed against Walmart, Walmart is entitled to indemnification

       from HH Technologies pursuant to the terms of the MSA.

24.    Accordingly, HH Technologies should indemnify Walmart for all amounts for which Walmart

       may be liable, including any damages, costs, attorneys’ fees, or any other sums assessed against

       Walmart.

               WHEREFORE, Defendant/Third-Party Plaintiff demands judgment of indemnification

       against HH Technologies together with attorneys’ fees, costs of suit, and such other relief as the

       Court deems appropriate.

                  COUNT II: BREACH OF COVENANT TO PROCURE INSURANCE

25.    Walmart re-alleges the allegations set forth in paragraphs 1 through 20 as if fully set forth herein.

26.    The MSA entered into between Walmart and HH Technologies required HH Technologies to

       procure and maintain insurance coverage with specified coverage types and specified amounts.

27.    Also, the MSA required HH Technologies to name Walmart as an additional insured on any such

       insurance policies.
      Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 6 of 11 PageID: 377




28.    Upon information and belief, Walmart is named as an additional insured on any and all such

       policies of insurance, which policies provide coverage to Walmart for defense and indemnity

       against Plaintiff’s claims.

              WHEREFORE, Defendant/Third-Party Plaintiff demands a judgment of indemnification,

       damages pursuant to breach of a covenant to procure insurance, against HH Technologies together

       with attorneys’ fees, costs of suit, and such other relief as the Court deems appropriate.

                                     COUNT III: BREACH OF CONTRACT

29. Walmart re-alleges the allegations set forth in paragraphs 1 through 20 as if fully set for the herein.

30. Walmart is without fault in causing Plaintiff’s injuries.

31. The parties, for valuable consideration, entered into a valid and enforceable contract (the MSA)

       for the performance of services by HH Technologies, Inc. in return for payment by Walmart.

32. The MSA required HH Technologies, Inc. to indemnify Walmart and maintain insurance coverage

       for any personal-injury related claims relating to any work performed pursuant to the MSA,

       whether by HH Technologies, Inc. or any subcontractors, including any litigation costs or costs of

       defending any such claims.

33. If HH Technologies failed to procure insurance for the benefit of Walmart as an additional insured,

       HH Technologies is in breach of the MSA.

34. In breach of the express terms of the MSA, HH Technologies has not yet indemnified Walmart for

       its defense costs incurred in this matter.

              WHEREFORE, Defendant/Third-Party Plaintiff demands a judgment against HH

       Technologies for defense, indemnity, and hold harmless protection from the claims of the Plaintiff.
   Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 7 of 11 PageID: 378




                                       COUNT IV: NEGLIGENCE

35. Walmart re-alleges the allegations set forth in paragraphs 1 through 20 as if fully set for the herein.

36. HH Technologies was the vendor responsible for manufacturing, supplying, delivering, placing,

    installing, and maintaining the Roll-Seal doors that the Plaintiff had been installing a the time of

    the Plaintiff’s alleged fall.

37. HH Technologies negligently hired, retained, supervised, instructed, and/or directed the work of

    the Plaintiff.

38. The knowing, negligent, wanton, reckless, and/or careless actions and/or omissions of HH

    Technologies were the cause of the injuries Plaintiff allegedly sustained.

            WHEREFORE, Defendant/Third-Party Plaintiff demands a judgment against HH

    Technologies together with attorneys’ fees, costs of suit, and such other relief as the Court deems

    appropriate.

                COUNT V: NEW JERSEY TORTFEASORS CONTRIBUTION ACT

39. Walmart repeats and re-alleges all of the allegations contained in paragraphs 1 through 20 as if

    fully certified herein.

40. While denying that Walmart is liable to HH Technologies, Walmart demands contribution from

    HH Technologies pursuant to the New Jersey Tortfeasors Contribution Act, N.J.S.A. 2A:53A-1,

    et. seq., the New Jersey Comparative Negligence Act, N.J.S.A. 2A:53A-1, et. seq., the New Jersey

    Comparative Negligence Act, N.J.S.A. 2A:15-5, et. seq., and any other similar or comparable

    Federal statute applicable to the instant circumstances.

            WHEREFORE, Defendant/Third-Party Plaintiff demands a judgment of contribution

    against HH Technologies together with attorneys’ fees, costs of suit, and such other relief as the

    Court deems appropriate.
   Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 8 of 11 PageID: 379




             COUNT VI: DECLARATION OF COVERAGE AND INDEMNITY FROM
                        THE CINCINATTI INSURANCE COMPANY

41. Walmart repeats and re-alleges all of the allegations contained in paragraphs 1 through 20 as if

    fully certified herein.

42. Upon information and belief, Third-Party Defendant the Cincinnati Insurance Company is a

    corporation with its principal place of business at 6200 S. Gilmore Road, Fairfield, Ohio 45014-

    5141.

43. Upon information and belief, the Cincinnati Insurance Company is authorized to do business in

    the state of New Jersey and, with specific reference to the events alleged by Plaintiff, was

    conducting business in the state of New Jersey at relevant times.

44. Upon information and belief, the Cincinnati Insurance Company provided liability insurance to

    HH Technologies and/or Walmart (and all of Walmart’s parent corporations, subsidiaries,

    affiliates, etc.). Upon further information and belief, the policy named Walmart as an additional

    insured.

45. As such, Walmart is entitled to defense and indemnity pursuant to the any policy(s) of insurance

    issued by the Cincinnati Insurance Company to Walmart.

            WHEREFORE, Defendant/Third-Party Plaintiff demands declaration of coverage and

    judgment of indemnification against the Cincinnati Insurance Company together with attorneys’

    fees, costs of suit, and such other relief as the Court deems appropriate.

                                COUNT VII: BREACH OF CONTRACT

46. Walmart re-alleges the allegations set forth in paragraphs 1 through 20 as if fully set for the herein.

47. Walmart is without fault in causing Plaintiff’s injuries.
   Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 9 of 11 PageID: 380




48. Upon information and belief, Walmart is a named insured on a general liability policy issued by

    the Cincinnati Insurance Company, bearing policy number EPP0220035 (the “Liability Policy”)

    and/or other applicable insurance policy(s).

49. The Liability Policy required the Cincinnati Insurance Company to indemnify Walmart for any

    general liability claims relating to any work performed pursuant to the MSA, whether by HH

    Technologies, Inc. or any subcontractors, including any litigation costs or costs of defending any

    such claims.

50. If Walmart is found liable for any or all of Plaintiff’s claims and the Cincinnati Insurance Company

    fails to indemnify or reimburse Walmart pursuant to the Liability Policy or any other applicable

    policies, this will constitute a breach of the terms of the insurance policy.

51. In breach of the express terms of the Liability Policy (or any other applicable policy(s)), the

    Cincinnati Insurance Company has not yet indemnified Walmart for its defense costs incurred in

    this matter.

            WHEREFORE, Defendant/Third-Party Plaintiff demands a judgment against the

    Cincinnati Insurance Company for defense, indemnity, and hold harmless protection from the

    claims of the Plaintiff.

            WHEREFORE, Defendant/Third-Party Plaintiff, Walmart, submits that:

              A.    In the event that judgment is entered against Walmart and in favor of Plaintiff,

    judgment be entered in favor of Third-Party Plaintiff, Walmart, and against Third-Party Defendant,

    HH Technologies, in the amount of any judgment entered against Walmart, and that Walmart be

    entitled to its attorneys’ fees, interest, the costs of this suit, and any other relief the Court finds just

    and proper;
Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 10 of 11 PageID: 381




           B.    Judgment be entered in its favor against HH Technologies, together with attorneys’

 fees, costs of suit, and such other relief as the Court deems appropriate;

           C.    Judgment be entered in its favor and against the Cincinnati Insurance Company,

 together with attorneys’ fees, costs of suit, and such other relief as the Court deems appropriate;

           D.    An award of damages;

           E.    Interest and costs; and

           F.    Such further relief as this Court may deem just and equitable.

                                   DEMAND FOR JURY TRIAL:

          Third-Party Plaintiff, Walmart, hereby demands a trial by jury on all issues so triable.

                             ANSWER TO ALL COUNTERCLAIMS:

          Walmart by way of Answer to any and all Counterclaims says: Walmart denies each and

 every allegation of any Counterclaim insofar as it pertains to Walmart.

                     DEMAND FOR ANSWERS TO INTERROGATORIES:

          Pursuant to F.R.C.P. 33, N.J. Court Rule 4:17-1, Walmart demands that HH Technologies

 and furnish certified answers to interrogatories within the time limits prescribed by the Rules of

 Court.

                             DESIGNATION OF TRIAL COUNSEL:

          The Court is advised that FLOYD G. COTTRELL, ESQ. is designated as trial counsel.

 Dated: August 13, 2020

                                                Mark Chereshinsky, NJ Bar #: 016842010
                                                COTTRELL SOLENSKY, P.A.
                                                3 University Plaza Drive, Suite 500
                                                Hackensack, NJ 07601
                                                Telephone: (973) 643-1400 x 17
                                                Facsimile: (973) 643-1900
                                                mchereshinsky@cs-njnylawfirm.com
                                                Attorneys for Defendant, Walmart Stores East, L.P.
Case 3:18-cv-13005-ZNQ-DEA Document 44 Filed 08/13/20 Page 11 of 11 PageID: 382




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the Third-Party Complaint and Demand for
 Jury Trial was electronically filed on the 13th day of August, 2020. Notice of this filing was also
 served on Plaintiffs’ counsel, Jordan Friter, Esq. / Stutman Law via e-mail.




 Dated: August 13, 2020
                                              Mark Chereshinsky, Esq.
                                              NJ Bar #: 016842010
                                              Telephone: (973) 643-1400 x 17
                                              mchereshinsky@cs-njnylawfirm.com
                                              Attorneys for Defendant, Walmart Stores East, L.P.
